Citation Nr: 1637281	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), claimed as secondary to service-connected hysterectomy.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to CIDP.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2007 and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2010, the Board reopened the claim of entitlement to service connection for Guillain-Barre syndrome and remanded the underlying issue of service connection for development.  In Board decisions dated April 2014 and December 2015, both claims on appeal were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

While appellate action was pending, VA treatment records dated through August 2016 have been added to the Veteran's paperless, electronic Veterans Benefits Management System (VBMS) file.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.
Here, the Board finds that the newly added VA treatment records document on-going diagnoses of CIDP and diabetes mellitus, type II.  These records are redundant of evidence already of record and are therefore not "pertinent".  As will be explained below, it is undisputed that the Veteran is currently diagnosed with these disabilities; as such, these newly added VA treatment records do not shed any new light on the crucial question of the etiology of the diagnosed CIDP.  The Board has therefore determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.


FINDINGS OF FACT

1.  CIDP did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  CIDP is not caused or aggravated by the Veteran's service-connected hysterectomy.

3.  Diabetes mellitus, type II, is not caused or aggravated by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  CIDP was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  CIDP is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

3.  Diabetes mellitus, type II, is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Here, letters dated July 2007 and January 2008 complied with VA's duty to notify the Veteran as to the pending claims.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also notified of the criteria for assigning a disability rating and an effective date in the July 2007 and January 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's Social Security Administration (SSA) records, service treatment and service personal records, as well as VA and private treatment records in furtherance of her claims.  As such, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2009 Board hearing, the Veteran was made aware of the issues before the Board. Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Pursuant to the April 2014 and December 2015 Board Remands, the Veteran was afforded a VA examination in May 2014 and an addendum VA medical opinion in February 2016 with respect to the pending CIDP claim.  As indicated in the discussion below, the examination findings and medical opinions expressed indicate that the VA examiners thoroughly reviewed the Veteran's past medical history, documented her complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the May 2014 VA examination report and the February 2016 VA medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

CIDP

The Veteran contends that she is diagnosed with CIDP, which is due to her active military service.  She alternatively contends that her CIDP is caused or aggravated by her service-connected hysterectomy.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from October 1980 to June 1998.  Her STRs, including her January 1998 retirement physical examination, do not document any complaints of or treatment for symptoms of CIDP.

Notably, the Veteran was service-connected for uterine fibroids in a July 1998 rating decision.  After she underwent an abdominal hysterectomy due to the uterine fibroids in June 2001, she was service-connected for the hysterectomy in an October 2001 rating decision.

Private treatment records dated in January 2001 document a diagnosis of carpal tunnel syndrome of the right middle finger.  In March 2003, the Veteran provided a history of "variable numbness and tingling in the hands and the soles of the feet."  In April 2003, she was diagnosed with severe peripheral neuropathy with features of Guillain-Barre syndrome, based upon nerve conduction testing.  Private treatment records dated in July 2003 noted the Veteran's chronic inflammatory distal polyneuropathy, which was markedly worse compared to a prior study.

A September 2003 private treatment record documented the Veteran's report that she began experiencing numbness and tingling in November of 2002.  She reported that, in mid-March 2003, she began to notice weakness of her legs with frequent falling.  She then experienced weakness of her hands, which progressed to loss of muscle mass.  The treatment provider stated that "history, examination, and EMG evidence [is] consistent with very significant peripheral neuropathy, and by her history this does raise the possibility of Guillain-Barre syndrome, which occurred in March, even though she described foot tingling, several months prior to development of her definite weakness."

In a February 2008 letter, Dr. S.G. indicated that the Veteran is diagnosed with chronic idiopathic demyelinating peripheral neuropathy, for which she is prescribed Prednisone.  In an August 2008 note, Dr. S.G. reported that the Veteran's neuropathy symptoms began in November 2002.
The Veteran was afforded a VA examination in February 2012, at which time the examiner confirmed a diagnosis of CIDP.  The examiner reported that the Veteran's CIDP had "no evidence to substantiate a temporal or causative relationship between military service and this condition."  In a May 2012 addendum opinion, the examiner opined that the Veteran's CIDP did not have its onset until late 2002, approximately four years after her separation from service.

The Veteran was afforded a VA examination in May 2014 at which time the examiner confirmed a diagnosis of CIDP, which has been diagnosed since 2002/2003.  The examiner thoroughly reviewed the claims file and concluded that the Veteran's CIDP "is less likely as not (less than 50/50 probability) caused by or a result of [her] service-connected hysterectomy."  The examiner explained, "CIDP is a neurological disorder characterized by progressive weakness and impaired sensory function in the legs and arms.  There is insufficient evidence to support a causal relationship between the Veteran's CIDP and service-connected hysterectomy."  The examiner continued, "[e]ven though the Veteran presents symptomatology that strongly suggests CIDP, I am unable to provide a positive opinion in the absence of documented evidence and established scientific basis to infer that CIDP is causally linked to [her] hysterectomy."  The examiner therefore opined that the Veteran's "CIDP was less likely as not (less than 50/50 probability) permanently aggravated by [her] hysterectomy."  The examiner further explained, "CIDP hysterectomy is a one-time surgical procedure and there is no scientific basis to conclude that an aggravation exists in the absence of a temporal relationship between the two conditions."

Pursuant to the December 2015 Board Remand, a VA addendum opinion was obtained in February 2016 in order to address the question of direct service connection.  To this end, the examiner concluded that the Veteran's CIDP is not caused by or a result of her service.  The examiner explained, "Veteran's STRs do not contain complaints, treatment, or diagnosis for this condition.  Veteran was diagnosed with CIDP in 2002/2003, some 3+ years after [she] left military service."  The examiner continued, "[t]here is also insufficient medical evidence to suggest that in-service vaccinations caused the Veteran's neuropathy."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service and her service-connected hysterectomy outweighs any medical evidence suggestive of a nexus.  In particular, the May 2014 and February 2016 VA medical opinions complied with the instructions of the prior Board remands and were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the findings of the May 2014 and February 2016 VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the May 2014 and February 2016 VA medical opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the May 2014 and February 2016 VA medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's testimony that her CIDP is related to her military service and/or the service-connected hysterectomy has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the May 2014 and February 2016 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with CIDP during her military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of CIDP until 2003, with an on-set of symptoms in late 2002.  C.f., Walker, 708 F.3d at 1331.  The claim of continuity of symptoms is not consistent with the first post-service treatment records reflecting a recent onset of neuropathy problems.  The Veteran's contentions regarding chronic CIDP symptoms dating from service and being related to service or service-connected disability are less probative than the findings of the May 2014 and February 2016 VA examiners, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for CIDP on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes mellitus, type II

The Veteran has asserted entitlement to service connection for diabetes mellitus, type II, as secondary to CIDP.  There is no evidence to suggest, nor does the Veteran contend that her diagnosed diabetes mellitus is directly due to her military service.  Rather, she specifically argues that she developed diabetes mellitus as a result of the Prednisone prescribed to treat her CIPD.  See the September 2009 Board hearing transcript, pg. 6.  Critically, as explained above, service connection has not been established for CIDP.  Accordingly, service connection for diabetes mellitus, type II, is not warranted.  38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for CIDP is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


